DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Drawings	3
IV. Claim Rejections - 35 USC § 112	4
A. Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
B. Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	5
V. Claim Rejections - 35 USC § 103	8
A. Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0213912 (“Lin”) in view of US 2013/0224936 (“Lee”).	8
B. Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee, as applied to claims 10 and 11 above, and further in view of US 2015/0228653 (“Cheng-653”).	14
C. Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee and US 2016/0343623 (“Fogel”).	16
D. Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee as applied to claims 1-3 and 10, above, and further in view of US 2017/0162447 (“Glass”).	21
E. Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee and Glass, as applied to claim 6, above, and further in view of Fogel.	24
F. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee, Glass, and Fogel, as applied to claim 8 above, and further in view of US 2014/0097518 (“Cheng-518”).	25
VI. Response to Arguments	25
Conclusion	26


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claims 5 and 14 are objected to for the following informalities:
In the last line of each of claims 5 and 14, replace “fill” with “filler” for consistency and correct antecedent basis.
Appropriate correction is required.

III. Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “H2” in Fig. 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


IV. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Each of independent claims 1, 10 and 16 was amended to include the following feature:
a filler layer [190] on the substrate [110], wherein a top surface of the filler layer [190] and the interface [not labeled] between the fin core [115] and the flared fin section [116] are level relative to a major plane [not labeled] of the substrate [110].  
(See Figs. 14-16 of the Instant Application.)  It is unclear what the metes and bounds of the above-quoted feature is for the following reasons.  
First, each of the claimed “interface” and the claimed “top surface of the filler layer” is above any plane that could be reasonably interpreted as “a major plane of the substrate”, said reasonably interpretations being either the bottom surface of the substrate 110 or the top surface the substrate 110 exclusive of the fins 117.  As such, it is unclear how the feature “level with a major plane of the substrate” clarifies or modifies the “level-ness” of each of the claimed “interface” and the claimed “top surface of the filler layer”.
Second, the above-quoted feature may be interpreted in at least two different ways.  It may be interpreted firstly to mean that the claimed “interface” and the claimed “top surface of the filler layer” are level with each other, i.e. are coplanar.  However, this may render the level-ness “relative to a major plane of the substrate” as a superfluous feature.
It may be interpreted secondly to mean that each of the claimed “interface” and the claimed “top surface of the filler layer” is separately “level relative to a major plane of the substrate”, as literally claimed, but without regard to the relative levels of each of the claimed level relative to a major plane of the substrate” may be interpreted as meaning --parallel to-- “a major plane of the substrate” (as opposed to being sloped or slanted relative to the major plane of the substrate) such that each of the claimed “interface” and the claimed “top surface of the filler layer” is separately parallel to “a major plane of the substrate”.  
For the purposes of examination, either interpretation may be used since either is a reasonable interpretation of the claim feature. 
The remaining listed claims depend from one of independent claims 1, 10, and 16 and are rejected for including the same indefinite feature.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
B. Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Each of independent claims 1, 10, and 16 was amended to include the following features:
a filler layer [190] on the substrate [110], wherein a top surface of the filler layer [190] and the interface [not labeled] between the fin core [115] and the flared fin section [116] are level relative to a major plane [not labeled] of the substrate [110].  
only to the first of the two interpretations explained in the rejection under 35 USC 112(b), above, i.e. the claimed “interface” and the claimed “top surface of the filler layer” are level with each other, i.e. coplanar. 
At the outset, the Instant Specification does not use the above claim terminology, specifically the claimed “interface” and does not explicitly discuss the claimed “interface”.  Rather the Instant Specification mere states, in conjunction with Fig. 14:
The outer layer of the vertical fins 111 can be converted to form a composite fin layer 113 on a fin core 115, where a portion of the vertical fins 111 below the top surface of the filler layer 190 can form a flared fin section 116 (e.g., trapezoidal, trumpet shaped) due to reactant diffusion. The partial conversion of the vertical fins 111 below the top surface of the filler layer 190 can form a flared fin section 116 between the fin core 115 and a lower fin section 117 that is unreacted. 
(Instant Specification: ¶ 103; emphasis added)
Thus the flared fin section is “below the top surface of the filler layer 190” (id.) not level with the top surface of the filler layer, which does not indicate that the claimed “interface” is level with the top surface of the filler layer 190, as required by the first interpretation of the newly added claim feature quoted above.  
In addition, Figs. 14-16 do not show that the claimed “interface” and the claimed “top surface of the filler layer” are level with each other, i.e. coplanar.  In this regard, because the Instant Specification explains the shape of the flared fin section as, “flared fin section 116 (e.g., trapezoidal, trumpet shaped)” (id.), as best understood by Examiner, the claimed “interface between the fin core 115 and the flared fin section 116” is defined by the transition from the vertical sidewalls of the fin core 115 to the sloped sidewalls of the flared fin section 116.  However, Figs. 14-16 show that the top surface of the filler layer 190 is actually below the interface between the fin core 115 and the flared fin section 116.
190 is the same material as the composite fin layer 113 or composite pillar layer 133, an upper portion of the filler layer 190 can be removed when the composite fin layer 113 or composite pillar layer 133 is removed” thereby further displacing the top surface of the filler layer 190 to some unknown position relative to the claimed “interface” (Instant Specification: ¶ 115; emphasis added). 
The only example material give for the composite fin layer 113 is silicon oxide and the composite pillar layer 133 is silicon oxide with some germanium oxide (Instant Specification: ¶¶ 108-112).  Most of the materials listed for the filler layer 190 are based on silicon oxide, e.g. silicon oxide (SiO), carbon-doped silicon oxide (SiOC), a fluoride-doped silicon oxide, a carbon doped silicon oxide, a porous silicon oxide, a spin-on silicon based polymeric material (e.g., tetraethyl orthosilicate (TEOS), hydrogen silsesquioxane (HSQ) and methylsilsesquioxane (MSQ)) (Instant Specification: ¶¶ 95-96).  As such, any etchant used to remove the silicon oxide composite fin layer 113 or composite pillar layer 133 would be expected to remove of at least some of the silicon oxide-based filler layer 190, thereby making the relative positions of the claimed “interface” and the claimed “top surface of the filler layer” unknown.  And the Instant Specification fails to discuss how the positions of each of the claimed “interface” and the claimed “top surface of the filler layer” can be controlled relative to each other.
Based on all of the foregoing, the Instant Specification fails to provide support for the newly added claim feature—to the extent that said claim feature is interpreted to mean that the claimed “interface” and the claimed “top surface of the filler layer” are level with each other, i.e. coplanar.
 The remaining listed claims depend from one of independent claims 1, 10, and 16 and are rejected for including the same unsupported feature.
V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0213912 (“Lin”) in view of US 2013/0224936 (“Lee”).
Claim 1 reads,
1. (Currently Amended) A semiconductor device with vertical fins on a substrate, comprising: 
[1a] one or more vertical fins formed on a first region of a substrate, 
[1b] wherein each of the one or more vertical fins formed on the first region of the substrate includes a fin core and a flared fin section made of the same material as the substrate; and 
[2a] one or more vertical fins formed on a second region of the substrate, 
[2b] where the second region of the substrate is adjacent to the first region of the substrate, and 
[2c] wherein each of the one or more vertical fins formed on the second region of the substrate includes a pillar core and a flared pillar section made of a different material than the one or more vertical fins formed on the first region of the substrate; and
[3a] a filler layer on the substrate, 
[3b] wherein a top surface of the filler layer and the interface between the fin core and the flared fin section are level relative to a major plane of the substrate.  

With regard to claim 1, Lin discloses, generally in Fig. 4R,
1. (Currently Amended) A semiconductor device [CMOS; ¶¶ 13, 15] with vertical fins 144, 142 [¶ 39] on a substrate 102 [¶ 16], comprising: 
142 formed on a first region 118 [¶¶ 16, 41, 54, 55] of a substrate 102 [¶ 16: “the substrate 102 may be a semiconductor substrate such as a silicon wafer”], 
[1b] wherein each of the one or more vertical fins 142 formed on the first region 118 of the substrate 102 includes a fin core [i.e. portion of 120 above flared portion of 120; ¶¶ 24, 25, 37, 41, 54, 55; Figs. 2F, 2G, 2O, 2P, 4O, 4P, 4R] and a flared fin section [i.e. portion of 120 and 142 having sloped sidewalls] made of the same material [e.g. silicon; ¶¶ 24, 25] as the substrate 102 [e.g. silicon: ¶ 25]; and 
[2a] one or more vertical fins 144 [¶ 55] formed on a second region 110 [¶¶ 16, 41] of the substrate 102, 
[2b] where the second region 110 of the substrate 102 is adjacent to the first region 118 of the substrate 102, and 
[2c] wherein each of the one or more vertical fins 144 formed on the second region 110 of the substrate 102 includes a pillar core 128 [i.e. portion of 128 above flared portion of 128; ¶¶ 24, 25, 37, 41, 54, 55; Figs. 2F, 2G, 2O, 2P, 4O, 4P, 4R] and a flared pillar section [i.e. portion of 128 and 144 having sloped sidewalls] made of a different material [e.g. silicon germanium: ¶¶ 30-32; Figs. 2L-2M] than the one or more vertical fins 142 [e.g. Si] formed on the first region 118 of the substrate 102; and
[3a] a filler layer 138 [Lin: ¶ 38] on the substrate 102, 
[3b] wherein a top surface of the filler layer 138 and the interface between the fin core [i.e. portion of 120 above flared portion of 120] and the flared fin section [i.e. portion of 120 and 142 having sloped sidewalls] are level relative to a major plane of the substrate 102. 

With regard to feature [3b] of claim 1, the second of the interpretation explained in the rejection under 35 USC 112(b) is made, i.e. that each of the claimed “interface” and the claimed “top surface of the filler layer” is separately “level relative to a major plane of the substrate”, as literally claimed, but without regard to the relative levels of each of the claimed “interface” and the claimed “top surface of the filler layer”.  In other words, each of the claimed “interface” and the claimed “top surface of the filler layer” is separately parallel to “a major plane of the substrate” (as opposed to being sloped or slanted relative to the major plane of the substrate).


With regard to features [1b] and [2c] of claim 1, while Lin discloses that the epitaxial layer 120 from which the fin cores 120 and flared fin section of fins 142 can be made from silicon (Si), just as the silicon substrate 102, Lin provides additional materials from which the epitaxial layer 120 can be made (¶¶ 24, 25, 41).  In addition, while Lin discloses that the epitaxial layer 128 from which the pillar cores 128 (and flared pillar section) of fins 144 can be made from silicon germanium (SiGe), Lin provides additional materials from which the epitaxial layer 128 can be made (¶¶ 30-32, 41).
Lee, like Lin, teaches a CMOS finFET device (Lee: ¶¶ 39, 57, 90) formed on a silicon substrate 100—i.e. a single crystal silicon substrate 100 (¶ 40)—including fins 140(141) of different composition for each of the n-type finFETs and p-type finFETs formed in different regions 10, 20, 30 of the substrate 100 (Lee: ¶¶ 39, 55-57).  In this regard, Lee states,
[0057] Additionally, the semiconductor fins 140 of the NMOS field effect transistors may include a silicon epitaxial layer. The semiconductor fins 140 of the PMOS field effect transistors may include a silicon-germanium epitaxial layer.
(Lee: ¶ 57; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the epitaxial layer 120 from which the fins 142 are made from Si and the epitaxial layer 128 from which fins 144 are made from SiGe, because Lee states that, for a CMOS finFET device, Si fins on a single-crystal Si substrate is appropriate for NMOS finFETs along with SiGe fins on the single-crystal Si substrate is appropriate for PMOS finFETs.  Thus, Lee instructs one having ordinary skill in the art the specific materials, Si and SiGe, from 
This is all of the features of claim 1.

With regard to claims 2 and 3, Lin in view of Lee further teaches,
2. (Currently Amended) The semiconductor device of claim 1, wherein each of the one or more fin cores 120 are silicon, and each of the one or more pillar cores 128 are silicon-germanium [as explained under claim 1].  
3. (Currently Amended) The semiconductor device of claim 2, wherein each of the fin cores [i.e. portion of 120 above flared portion of 120] and each of the pillar cores [i.e. portion of 128 above flared portion of 128] have a width that is less than the width of a lower fin section [i.e. section of fins 144, 142 formed of the wells 110, 118, respectively] below each of the fin cores [as shown in Fig. 4R of Lin].  

Claim 10 reads, 
10. (Currently Amended) A semiconductor device with vertical fins on a substrate, comprising: 
[1a] one or more vertical fins formed on a first region of a substrate, 
[1b] wherein each of the one or more vertical fins formed on the first region of the substrate includes a fin core, a lower fin section, and a flared fin section between the fin core and the lower fin section, 
[1c] wherein the one or more vertical fins formed on the first region of the substrate are made of the same material as the substrate; and  
[2a] YOR920161500US02 (1553 D)Page 42 of 46one or more vertical fins formed on a second region of the substrate, 
[2b] where the second region of the substrate is adjacent to the first region of the substrate, and 
[2c] wherein each of the one or more vertical fins formed on the second region of the substrate includes a pillar core, a substrate pillar, and a flared pillar section between the pillar core and the substrate pillar, 
[2d] wherein the one or more vertical fins formed on the second region of the substrate include a different material than the one or more vertical fins formed on the first region of the substrate; and
a filler layer on the substrate, 
[3b] wherein a top surface of the filler layer and the interface between the fin core and the flared fin section are level relative to a major plane of the substrate.  

With regard to claim 10, Lin discloses, generally in Fig. 4R,
10. (Currently Amended) A semiconductor device [CMOS; ¶¶ 13, 15] with vertical fins 144, 142 [¶ 39] on a substrate 102 [¶ 16], comprising: 
[1a] one or more vertical fins 142 formed on a first region 118 [¶¶ 16, 41, 54, 55] of a substrate 102 [¶ 16: “the substrate 102 may be a semiconductor substrate such as a silicon wafer”],
[1b] wherein each of the one or more vertical fins 142 formed on the first region 118 of the substrate 102 includes a fin core [i.e. portion of 120 above flared portion of 120;  ¶¶ 24, 25, 37, 41, 54, 55; Figs. 2F, 2G, 2O, 2P, 4O, 4P, 4R], a lower fin section [i.e. portion of fin 142 formed of well region 118 of substrate 102], and a flared fin section between the fin core and the lower fin section [as shown in Fig. 4R], 
[1c] wherein the one or more vertical fins 142 [e.g. Si] formed on the first region 118 of the substrate 102 are made of the same material [e.g. silicon; ¶¶ 24, 25] as the substrate 102 [Si; ¶ 16]; and  
[2a] YOR920161500US02 (1553 D)Page 42 of 46one or more vertical fins 144 [¶ 55] formed on a second region 110 [¶¶ 16, 41] of the substrate 102, 
[2b] where the second region 110 of the substrate 102 is adjacent to the first region 118 of the substrate 102, and 
[2c] wherein each of the one or more vertical fins 144 formed on the second region 110 of the substrate includes a pillar core [i.e. portion of 128 above flared portion of 128; ¶¶ 24, 25, 37, 41, 54, 55; Figs. 2F, 2G, 2O, 2P, 4O, 4P, 4R], a substrate pillar [i.e. portion of fin 144 formed of well region 110 of substrate 102], and a flared pillar section between the pillar core and the substrate pillar [as shown in Fig. 4R], 
[2d] wherein the one or more vertical fins 144 formed on the second region 110 of the substrate 102 include a different material [e.g. silicon germanium: ¶¶ 30-32; Figs. 2L-2M] than the one or more vertical fins 142 [e.g. Si] formed on the first region 118 of the substrate 102; and
[3a] a filler layer 138 [Lin: ¶ 38] on the substrate 102, 
wherein a top surface of the filler layer 138 and the interface between the fin core [i.e. portion of 120 above flared portion of 120] and the flared fin section [i.e. portion of 120 and 142 having sloped sidewalls] are level relative to a major plane of the substrate 102. 
  
With regard to feature [3b] of claim 1, as discussed above under claim 1, the second of the interpretation explained in the rejection under 35 USC 112(b) is made, i.e. that each of the claimed “interface” and the claimed “top surface of the filler layer” is separately “level relative to a major plane of the substrate”, as literally claimed, but without regard to the relative levels of each of the claimed “interface” and the claimed “top surface of the filler layer”.  In other words, each of the claimed “interface” and the claimed “top surface of the filler layer” is separately parallel to “a major plane of the substrate” (as opposed to being sloped or slanted relative to the major plane of the substrate).
This is all of the features of claim 10 disclosed in Lin.

With regard to features [1c] and [2d] of claim 10, as explained above under claim 1, while Lin discloses that the epitaxial layer 120 from which the fin cores 120 and flared fin section of fins 142 can be made from silicon (Si), just as the silicon substrate 102, Lin provides additional materials from which the epitaxial layer 120 can be made (¶¶ 24, 25, 41).  In addition, while Lin discloses that the epitaxial layer 128 from which the pillar cores 128 (and flared pillar section) of fins 144 can be made from silicon germanium (SiGe), Lin provides additional materials from which the epitaxial layer 128 can be made (¶¶ 30-32, 41).
Lee, like Lin, teaches a CMOS finFET device (Lee: ¶¶ 39, 57, 90) formed on a silicon substrate 100—i.e. a single crystal silicon substrate 100 (¶ 40)—including fins 140(141) of 10, 20, 30 of the substrate 100 (Lee: ¶¶ 39, 55-57).  In this regard, Lee states,
[0057] Additionally, the semiconductor fins 140 of the NMOS field effect transistors may include a silicon epitaxial layer. The semiconductor fins 140 of the PMOS field effect transistors may include a silicon-germanium epitaxial layer.
(Lee: ¶ 57; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the epitaxial layer 120 from which the fins 142 are made from Si and the epitaxial layer 128 from which fins 144 are made from SiGe, because Lee states that, for a CMOS finFET device, Si fins on a single-crystal Si substrate is appropriate for NMOS finFETs along with SiGe fins on the single-crystal Si substrate is appropriate for PMOS finFETs.  Thus, Lee instructs one having ordinary skill in the art the specific materials, Si and SiGe, from among the lists of materials given in Lin which also include Si and SiGe.  As such, the selection of Si and SiGe amounts to obvious material choice in light of the prior art.  (See MPEP 2144.07.)
This is all of the features of claim 10.

With regard to claim 11, Lin in view of Lee further teaches,
11. (Original) The semiconductor device of claim 10, wherein the fin core 120 is silicon, the pillar core 128 is silicon germanium, and the substrate pillar [i.e. portion of fin 144 formed of well region 110 of substrate 102] is silicon [supra].  

B. Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee, as applied to claims 10 and 11 above, and further in view of US 2015/0228653 (“Cheng-653”).
Claim 12 reads,
12. The semiconductor device of claim 11, wherein the germanium concentration of the pillar core is in the range of about 10 at.% to about 85 at.%.  

Neither Lin nor Lee teaches the concentration of Ge in the SiGe pillar core 128.
Cheng-653, like each of Lin and Lee, teaches a CMOS finFET device including fins 15 and SiGe fins 20 (Cheng-653: ¶ 34).  Cheng-653 further teaches that the Ge concentration can be e.g. 10% to 80% (id.) for example greater than 25% (Cheng-653: ¶ 28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the Ge concentration in the SiGe pillar cores 128 of Lin/Lee to be from 10% to 80% because each of Lin and Lee is silent as to the amount of Ge in the SiGe such that one having ordinary skill in the art would use known Ge concentrations suitable for the same purpose of making SiGe fins of a CMOS finFET device, such as the Ge concentration taught in Cheng-653.
The claimed range is prima facie obvious without showing that it achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  

Claim 13 reads, 
13. The semiconductor device of claim 12, wherein the substrate is single crystal silicon.  
Lin discloses that “the substrate 102 may be a semiconductor substrate such as a silicon wafer”, which is invariably single crystal silicon because wafers are cut from single crystal silicon ingot.  Nonetheless, Lin does not explicitly state that the Si wafer is single crystal.
As already explained above, Lee teaches that the substrate 100 is single crystal silicon (Lee: ¶ 40).


C. Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee and US 2016/0343623 (“Fogel”).
Claim 16 reads,
16. (Currently Amended) A semiconductor device with vertical fins on a substrate, comprising: 
[1a] one or more vertical fins formed on a first region of a substrate, 
[1b] wherein each of the one or more vertical fins formed on a first region of a substrate includes a fin core, a lower fin section, and a flared fin section between the fin core and the lower fin section, 
[1c] wherein the one or more vertical fins formed on the first region of the substrate are made of the same material as the substrate; 
[2a] one or more vertical fins formed on a second region of the substrate, 
[2b] where the second region of the substrate is adjacent to the first region of the substrate, and 
[2c] wherein each of the one or more vertical fins formed on the second region of the substrate includes a pillar core, a substrate pillar, and a flared pillar section between the pillar core and the substrate pillar, 
[2d] wherein the one or more vertical fins formed on the second region of the substrate include a different material than the one or more vertical fins formed on the first region of the substrate; and
[3a] a filler layer on the substrate, 
[3b] wherein a top surface of the filler layer and the interface between the fin core and the flared fin section are level relative to a major plane of the substrate
[4] a first punch-through stop (PTS) below each of the pillar cores; and 


With regard to claim 16, Lin discloses, 
16. (Currently Amended) A semiconductor device [CMOS; ¶¶ 13, 15] with vertical fins 144, 142 [¶ 39] on a substrate 102 [¶ 16], comprising: 
[1a] one or more vertical fins 142 formed on a first region 118 [¶¶ 16, 41, 54, 55] of a substrate 102 [¶ 16: “the substrate 102 may be a semiconductor substrate such as a silicon wafer”],
[1b] wherein each of the one or more vertical fins 142 formed on the first region 118 of the substrate 102 includes a fin core [i.e. portion of 120 above flared portion of 120;  ¶¶ 24, 25, 37, 41, 54, 55; Figs. 2F, 2G, 2O, 2P, 4O, 4P, 4R], a lower fin section [i.e. portion of fin 142 formed of well region 118 of substrate 102], and a flared fin section between the fin core and the lower fin section [as shown in Fig. 4R], 
[1c] wherein the one or more vertical fins 142 [e.g. Si] formed on the first region 118 of the substrate 102 are made of the same material [e.g. silicon; ¶¶ 24, 25] as the substrate 102 [Si; ¶ 16]; 
[2a] YOR920161500US02 (1553 D)Page 42 of 46one or more vertical fins 144 [¶ 55] formed on a second region 110 [¶¶ 16, 41] of the substrate 102, 
[2b] where the second region 110 of the substrate 102 is adjacent to the first region 118 of the substrate 102, and 
[2c] wherein each of the one or more vertical fins 144 formed on the second region 110 of the substrate includes a pillar core [i.e. portion of 128 above flared portion of 128; ¶¶ 24, 25, 37, 41, 54, 55; Figs. 2F, 2G, 2O, 2P, 4O, 4P, 4R], a substrate pillar [i.e. portion of fin 144 formed of well region 110 of substrate 102], and a flared pillar section between the pillar core and the substrate pillar [as shown in Fig. 4R], 
[2d] wherein the one or more vertical fins 144 formed on the second region 110 of the substrate 102 include a different material [e.g. silicon germanium: ¶¶ 30-32; Figs. 2L-2M] than the one or more vertical fins 142 [e.g. Si] formed on the first region 118 of the substrate 102; and
[3a] a filler layer 138 [Lin: ¶ 38] on the substrate 102, 
[3b] wherein a top surface of the filler layer 138 and the interface between the fin core [i.e. portion of 120 above flared portion of 120] and the flared fin section [i.e. portion of 120 and 142 having sloped sidewalls] are level relative to a major plane of the substrate 102.

[5] … [not taught].

With regard to feature [3b] of claim 16, as discussed above under claim 1, the second of the interpretation explained in the rejection under 35 USC 112(b) is made, i.e. that each of the claimed “interface” and the claimed “top surface of the filler layer” is separately “level relative to a major plane of the substrate”, as literally claimed, but without regard to the relative levels of each of the claimed “interface” and the claimed “top surface of the filler layer”.  In other words, each of the claimed “interface” and the claimed “top surface of the filler layer” is separately parallel to “a major plane of the substrate” (as opposed to being sloped or slanted relative to the major plane of the substrate).
This is all of the features of claim 16 disclosed in Lin.

With regard to features [1c] and [2d] of claim 16, as explained above under claims 1 and 10, while Lin discloses that the epitaxial layer 120 from which the fin cores 120 and flared fin section of fins 142 can be made from silicon (Si), just as the silicon substrate 102, Lin provides additional materials from which the epitaxial layer 120 can be made (¶¶ 24, 25, 41).  In addition, while Lin discloses that the epitaxial layer 128 from which the pillar cores 128 (and flared pillar section) of fins 144 can be made from silicon germanium (SiGe), Lin provides additional materials from which the epitaxial layer 128 can be made (¶¶ 30-32, 41).
Lee, like Lin, teaches a CMOS finFET device (Lee: ¶¶ 39, 57, 90) formed on a silicon substrate 100—i.e. a single crystal silicon substrate 100 (¶ 40)—including fins 140(141) of different composition for each of the n-type finFETs and p-type finFETs formed in different regions 10, 20, 30 of the substrate 100 (Lee: ¶¶ 39, 55-57).  In this regard, Lee states,
140 of the NMOS field effect transistors may include a silicon epitaxial layer. The semiconductor fins 140 of the PMOS field effect transistors may include a silicon-germanium epitaxial layer.
(Lee: ¶ 57; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the epitaxial layer 120 from which the fins 142 are made from Si and the epitaxial layer 128 from which fins 144 are made from SiGe, because Lee states that, for a CMOS finFET device, Si fins on a single-crystal Si substrate is appropriate for NMOS finFETs along with SiGe fins on the single-crystal Si substrate is appropriate for PMOS finFETs.  Thus, Lee instructs one having ordinary skill in the art the specific materials, Si and SiGe, from among the lists of materials given in Lin which also include Si and SiGe.  As such, the selection of Si and SiGe amounts to obvious material choice in light of the prior art.  (See MPEP 2144.07.)

With regard to features [4] and [5] of claim 16 and claim 17,
[4] a first punch-through stop (PTS) below each of the pillar cores; and 
[5] a second punch-through stop (PTS) below each of the fin cores.
17. (Original) The semiconductor device of claim 16, wherein different dopants are in the flared fin sections and the lower fin sections for the first punch-through stop than in the flared pillar sections and the substrate pillars for the second punch-through stop.  
Neither Lin nor Lee teaches punch-through stops for the NMOS finFETs or PMOS finFETs and therefore neither teaches features [4] and [5] of claim 16 or claim 17.  
Fogel, like each of Lin and Lee, teaches a method of forming a CMOS including both n-type finFETs and p-type finFETs (Fogel: ¶ 4).  Fogel further teaches the benefits of forming punch-through stops 46, 48 in the lower portion of the fins in order to reduce leakage (Fogel: ¶¶ 3, 48).  Fogel further teaches a method of forming a punch-through stop by forming filler layers 30, 34, each including a dopant appropriate for the punch-through stop required for the different n-type finFETs (i.e. p-type PTS dopant) and p-type finFETs (i.e. n-type PTS dopant) (Fogel: ¶¶ 46-47; Figs. 7-9) and then diffusing the respective dopants into the lower portions of the respective fins (Fogel: ¶ 48; Figs. 10-11).  Fogel specifically teaches that diffusing the dopant into the lower portions of the fin is better than using implantation in order to prevent implantation-induced damage to the fins (Fogel: ¶ 9).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form n-type PTS dopant below each of the SiGe pillar cores 128 of Lin/Lee (from which PMOS finFETs are formed) and p-type he Si fin cores 120 of Lin/Lee (from which NMOS finFETs are formed), in order to reduce leakage, as taught by Fogel.  As such, Fogel may be seen as an improvement to Lin/Lee in this regard.  (See MPEP 2143.)
This is all of the features of claims 16 and 17.

With regard to claim 18, Lin further discloses,
18. (Original) The semiconductor device of claim 17, wherein each of the fin cores [i.e. portion of 120 above flared portion of 120] and each of the pillar cores [i.e. portion of 128 above flared portion of 128] have a width that is less than the width, W1, of a lower fin section [i.e. portion of fin 142 formed of well region 118 of substrate 102] below each of the fin cores [as shown in Fig. 4R of Lin].  

Claims 19 reads, Lin in view of Lee further teaches,
19. (Currently Amended) The semiconductor device of claim 18, further comprising, 
[1] a first gate structure [taught in Lee 161/163 and used in Lin (supra)] on the one or more fin cores 120 [of Lin] on the first region 118 [of Lin] of a substrate 102 [of Lin], and 
[2] a second gate structure [taught in Lee 161/163 and used in Lin (supra)] on the one or more pillar cores 128 [of Lin] on the second region 110 [of Lin] of a substrate 102 [of Lin], 

[3] each of the one or more fin cores 120 [of Lin] are silicon [as taught by Lee], and 
[4] each of the one or more pillar cores 128 [of Lin] are silicon-germanium [as taught by Lee].  

With regard to claim 20 read, Lin in view of Lee further teaches,
20. (Original) The semiconductor device of claim 19, wherein 
[1] the one or more vertical fins 142 [of Lin] and gate structure [161/163 taught in Lee and used in Lin] on the first region 118 [of Lin] of the substrate 102 [of Lin] form a n-type field effect transistor (NFET) [as taught in Lee and Lin (supra)], 
[2] the one or more vertical fins 144 [of Lin] and gate structure [161/163 taught in Lee and used in Lin] on the second region 110 [of Lin] of the substrate 102 [of Lin] form a p-type field effect transistor (PFET) [as taught in Lee and Lin (supra)], and 
[3] the NFET [in region 118] and PFET [in region 110] are electrically coupled to form a complementary metal oxide semiconductor (CMOS) device [as taught in Lee and Lin (supra)].

D. Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee as applied to claims 1-3 and 10, above, and further in view of US 2017/0162447 (“Glass”).
Claims 5 and 14 read,
5. (Currently Amended) The semiconductor device of claim 3, wherein the flared pillar sections below the top surface of the fill[er] layer have a germanium concentration gradient.
14. (Currently Amended) The semiconductor device of claim 10, wherein the flared pillar sections below the top surface of the fill[er] layer have a germanium concentration gradient.
The prior art of Lin in view of Lee, as explained above, teaches each of the features of claims 1-3 and 10.  
128 of fins 144 formed, the portion 128 formed from SiGe (Lin: Fig. 4M, 4R).
Glass, like each of Lin and Lee, forms SiGe fins 212, 212' for finFETs by etching fins from a SiGe layer 210 grown in a bulk Si substrate 200 (Glass: ¶¶ 18-19; Figs. 1, 2A, 2B).  Glass further teaches that the SiGe layer can be graded in the Si and Ge concentration (Glass: ¶ 19), which is done to reduce the density of defects known as threading dislocations (Glass: ¶ 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the SiGe layer 128 of Lin/Lee from graded SiGe, in order to reduce threading dislocation density, thereby providing fins with fewer defects, as taught in Glass (id.).  As such. Glass may be seen as an improvement to Lin/Lee in this regard.  (See MPEP 2143.)
So modified, the SiGe layer 128 of Lin/Lee from which the fin portion 128 of the fin 144 is etched would have a Ge concentration gradient, as taught in Glass, thereby resulting in the flared portion of the fin portion 128 being graded, said flared portion of the fin portion 128 being below the top surface of the filler layer 138, as required by each of claims 5 and 14.
This is all of the features of claims 5 and 14.

Claim 6 reads, 
6. The semiconductor device of claim 5, further comprising, 
[1] a gate structure on the one or more vertical fins formed on the first region of a substrate, and 
[2] a gate structure on the one or more vertical fins formed on the second region of the substrate.  
While Lin mentions gates for the finFETs (Lin: ¶¶ 3, 15), Lin does not show the gate structures.
161/163 is formed over the fins in each of the respective regions 10, 20, 30 (Lee: ¶¶ 77-78).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include gate structures, such as taught in Lee, over the fins 142 in the first region 118 and the fins 144 in the second region 110 in Lin, in order to make functioning p-type and n-type finFETs, which cannot operate without a gate to control the current flow between the source and drain regions of the fin.

With regard to claim 15, Lin in view of Lee further teaches,
15. (Original) The semiconductor device of claim 14, further comprising a gate dielectric layer on the exposed surfaces of the fin cores, pillar cores, and top surface of the filler layer.  
While Lin mentions gates for the finFETs (Lin: ¶¶ 3, 15), Lin does not show the gate structures.
Lee further teaches that a gate structure including a gate dielectric 161 on which is formed gate electrode 163 is formed over the fins in each of the respective regions 10, 20, 30 (Lee: ¶¶ 77-78).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include gate structures having a gate dielectric and gate electrode, such as taught in Lee, over the fins 142 in the first region 118 and the fins 144 in the second region 110 in Lin, in order to make functioning p-type and n-type finFETs, which cannot operate without a gate electrode to control the current flow between the source and drain regions of the fin.

E. Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee and Glass, as applied to claim 6, above, and further in view of Fogel.
Claims 7 and 8 read,
7. The semiconductor device of claim 6, further comprising a first punch-through stop (PTS) below each of the pillar cores.  
8. The semiconductor device of claim 7, further comprising a second punch-through stop (PTS) below each of the fin cores.  
The prior art of Lin in view of Lee and Glass, as explained above, discloses each of the features of claim 6.
Neither Lin nor Lee teaches punch-through stops for the NMOS finFETs or PMOS finFETs and therefore neither teaches the features of claims 7 and 8. 
Fogel, like each of Lin and Lee, teaches a method of forming a CMOS including both n-type finFETs and p-type finFETs (Fogel: ¶ 4).  Fogel further teaches the benefits of forming punch-through stops 46, 48 in the lower portion of the fins in order to reduce leakage (Fogel: ¶¶ 3, 48).  Fogel further teaches a method of forming a punch-through stop by forming filler layers 30, 34, each including a dopant appropriate for the punch-through stop required for the different n-type finFETs and p-type finFETs (Fogel: ¶¶ 46-47; Figs. 7-9) and then diffusing the respective dopants into the lower portions of the respective fins (Fogel: ¶ 48; Figs. 10-11).  Fogel specifically teaches that diffusing the dopant into the lower portions of the fin is better than using implantation in order to prevent implantation-induced damage to the fins (Fogel: ¶ 9).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form punch-through stops below each of the SiGe pillar cores 128 and the Si fin cores 120 of Lin/Lee, in order to reduce leakage, as taught by Fogel.  As such, Fogel may be seen as an improvement to Lin/Lee in this regard.  (See MPEP 2143.)

F. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee, Glass, and Fogel, as applied to claim 8 above, and further in view of US 2014/0097518 (“Cheng-518”).
Claim 9 reads,
9. (Original) The semiconductor device of claim 8, further comprising an isolation trench formed through the gate structure between fin cores on the first region of the substrate and the pillar cores on the second region of the substrate.  
The prior art of Lin in view of Lee, Glass, and Fogel, as explained above, teaches each of the features of claim 8. 
Cheng-518, like each of Lin and Lee, is directed to forming a CMOS device including p-type finFETs and n-type finFETs (Cheng-518: ¶¶ 63-77) having fins with different semiconductor compositions, i.e. fins 30B and 50B (Cheng-518: Figs. 8B and 15B).  In addition, Cheng-518 teaches that gate structures 72A on fins 30B and gate structure 72B fins 50B and having an isolation trench formed therebetween (Cheng-518: ¶¶ 61-62, 75-76; Figs. 8A-8B, 15A-15B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include separate gate electrode structures in the device of Lin/Lee/Glass/Fogel, in order to allow independent optimization of the gate structures for each of the n-type finFETs and p-type finFETs as well as independent control of the n-type finFETs and p-type finFETs, as taught in Cheng-518. 

VI. Response to Arguments
Applicant’s arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that neither of Lin and Lee teaches the newly added claim feature, 
a filler layer on the substrate, wherein a top surface of the filler layer and the interface between the fin core and the flared fin section are level relative to a major plane of the substrate.
Examiner respectfully disagrees for the reasons explained in detail in the prior art rejection, bearing in mind the rejections under each of 35 USC 112(b) and 35 USC 112(a) directed to the above-quoted new claim feature. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814